      Case 3:21-cv-00865-TKW-HTC Document 7 Filed 08/02/21 Page 1 of 2


                                                                            Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

SONYA EVANS,

       Plaintiff,

v.                                                 Case No. 3:21cv865-TKW-HTC

THOMAS MODLY, et al.,

     Defendants.
_______________________________/

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5) and Plaintiff’s objection (Doc. 6). The Court reviewed

the issues raised in the objection de novo as required by 28 U.S.C. §636(b)(1) and

Fed. R. Civ. P. 72(b)(3), and based on that review, the Court agrees with the

magistrate judge’s determination that this case should be dismissed as frivolous, for

lack of jurisdiction, and for failure to state a claim upon which relief can be granted.

      The objection does not take issue with any part of the analysis in the Report

and Recommendation and, instead, it appears to be Plaintiff’s effort to amend her

complaint to overcome the deficiencies identified by the magistrate judge.

Although the objection provides a little more information about the case, it is still

largely unintelligible and does not come close to meet the pleading standards
      Case 3:21-cv-00865-TKW-HTC Document 7 Filed 08/02/21 Page 2 of 2


                                                                                 Page 2 of 2


necessary to state a plausible claim for relief against any of the Defendants.

Moreover, from what the Court can glean from the objection, it appears that this suit

arises out of some sort of employment dispute with the Navy that was the subject of

an administrative proceeding that concluded in December 2019, and if that is the

case, it is likely that the suit is also barred by the statute of limitations.

       Accordingly, it is ORDERED that:

       1.     The Report and Recommendation is adopted and incorporated by

reference in this Order.

       2.     This case is DISMISSED, and the Clerk shall close the case file.

       DONE AND ORDERED this 2nd day of August, 2021.

                                    T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE




Case No. 3:21cv865-TKW-HTC
